Citation Nr: 0334608	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  02-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	LeAnn Wilde, Attorney-at-law




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which reopened the veteran's previously denied 
claim for entitlement to service connection for a low back 
disorder and denied the claim on its merits.

In May 2003, the veteran appeared and offered testimony in 
support of his claim before the undersigned Veterans Law 
Judge.  The transcript of the veteran's testimony has been 
associated with his claims file.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in 1983 the RO 
denied the veteran's claim for entitlement to service 
connection for a low back disorder.  

2.  In rating decisions dated in February 1989 and August 
1989 the RO determined that the veteran had not submitted new 
and material evidence sufficient to reopen the denied claim 
for service connection for a low back disorder.  The veteran 
failed to perfect an appeal as to these determinations.

3.  The additional evidence received since the August 1989 
rating decision includes medical statements from a private 
physician as well as a VA examiner, not previously of record, 
which are so significant that they must be considered in 
connection with all the evidence to fairly decide the merits 
of the veteran's claim.  

4.  A preservice low back disorder underwent an increase in 
severity while the veteran was on active duty.  


CONCLUSIONS OF LAW

1.  The evidence adduced subsequent to the August 1989 rating 
decision declining to reopen the veteran's claim for 
entitlement to service connection for a low back disorder is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2002).

2.  A preexisting low back disorder was aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. § 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative if any, 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran a copy of the appealed rating decision 
in July 2001 and a January 2002 statement of the case, as 
well as, a supplemental statement of the case dated in 
November 2002.  These documents, collectively, provided 
notice of the law and governing regulations needed to support 
a claim for service connection for a low back disorder and 
the reasons made regarding the veteran's claim.  
Additionally, in February 2001, the RO sent the veteran a 
letter informing him of the provisions of the VCAA, and 
advising him of the type of evidence required to substantiate 
his claim as well as of the evidence VA would attempt to 
obtain in his behalf.  He was furthermore informed what 
records he was expected to provide to substantiate his claim.  
A detailed review of the letter indicates that it may 
potentially violate the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007,-
7008,-7009,-7010 (Fed. Cir. Sept. 22, 2003).  Given the 
favorable decision below, however, the Board concludes that 
the language found in this letter does not prejudice the 
veteran.  Moreover, the VA has made reasonable efforts to 
obtain all relevant records.  Specifically, the information 
and evidence that has been associated with the veteran's 
claims file consist of the service medical records, VA and 
private clinical records, copies of comprehensive VA 
examinations provided to the veteran since service, 
statements from the veteran's private physicians, and hearing 
testimony provided by the veteran.  Thus upon review of the 
record, the Board is satisfied that the veteran has received 
adequate notice, and that the information and evidence 
necessary for a fair adjudication of the issue on appeal have 
been properly developed and associated with the claims file.  
Therefore, the adjudication of the appeal without further 
development or remand to the RO poses no risk of prejudice to 
the veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for a low back disorder.  
The referenced claim was initially denied by the RO in April 
1983.  In February 2001, the veteran filed his current 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines the term "material evidence" for the 
purpose of determining if previously denied claims can be 
reopened.  38 C.F.R. § 3.156(a).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless the Congress provided otherwise or 
permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VAOPGCPREC 11-
97 (March 24, 1997).  Notably, however, the Secretary of VA 
specifically provided that the amendment to 38 C.F.R. § 3.156 
will be applicable to all claims on or after August 29, 2001.  
As a result, the amended regulatory provisions redefining the 
term "material evidence" are not applicable to the veteran's 
February 2001 claim to reopen, which is discussed below.  

In this case, the original claim for service connection for a 
low back disorder was denied, as noted above, by a rating 
decision dated in April 1983.  That decision was predicated 
on a finding that the veteran had a low back disorder that 
preexisted service entrance and was not aggravated during 
service.  The veteran was notified of this decision and of 
his appellate rights in a letter dated in April 1983, but no 
appeal was filed.  Because the veteran did not initiate an 
appeal of this determination by the RO it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Thereafter, the RO 
entered rating decisions in February 1989 and August 1989, 
which determined that the additional evidence received since 
its determination in April 1983 was not new and material to 
reopen the veteran's claim for service connection for a low 
back disorder.  In essence, the RO determined that the 
evidence on file at that time did not establish that the 
veteran's preservice low back disorder was aggravated by 
service.  Because the veteran did not perfect an appeal as to 
these adverse determinations by the RO, they became final 
based on the evidence then of record.  38 C.F.R. §§ 20.200, 
20.202 (2002).  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d. 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new or material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curium) holding that 
the "presumption of credibility" doctrine as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent.  

The RO in its July 2001 decision determined that new and 
material evidence had indeed been submitted by the veteran in 
connection with his current claim, and then denied service 
connection for low back disorder on the merits.  
Notwithstanding the RO's decision, the Board has jurisdiction 
to consider this issue.  The question of whether new and 
material evidence has been submitted to reopen a claim is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a), that the 
Board has jurisdiction to decide "all questions in a matter" 
on appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
when there is a final decision regarding that claim.  Id. at 
392.  Although these are two separate questions, they are 
components of a single claim for service connection.  Id., 
see also Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
the RO's actions; Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issues of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).  

In determining whether new and material evidence has been 
submitted to reopen the veteran's claim, the Board is 
required to give consideration to all the evidence received 
since the last disallowance of this claim on any basis, in 
this case, the RO's decision in August 1989.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1991).  

The evidence of record at the time of the April 1983 rating 
decision included the veteran's service medical records which 
contained an August 1965 letter from the veteran's private 
physician stating that the veteran had been hospitalized from 
July 19 to July 31, 1964, with a diagnosis of lumbosacral 
strain and that since his hospitalization his condition had 
shown continued improvement.  

The veteran's history of a back injury in July 1995 was noted 
on a record of medical history recorded contemporaneous with 
the veteran's medical examination for service separation in 
August 1965.  Clinical evaluation of the veteran's back on 
his August 1965 medical examination for induction, however, 
found no abnormality.  Records of chronological evaluation 
and treatment provided to the veteran in service show that 
the veteran was thereafter evaluated and treated for 
complaints of back pain between February 1966 and May 1966.  
In late February 1966 it was noted that the veteran had 
complaints of upper lumbar pain since he had hurt his back 
approximately 11 days earlier.  Physical examination at that 
time revealed full range of motion with a suggestion of 
minimal spasm at the left paravertebral musculature.  
Physical therapy was recommended.  He thereafter presented to 
a service department emergency room in April 1966 with a 
report of injury to his back during physical therapy.  It was 
noted that he had already been prescribed Darvon and Parafon 
Forte for his back complaints.  In late April 1966 the 
veteran's back discomfort was noted to be improved with no 
pain on stressing the sacroiliac joints.  On the veteran's 
medical examination for service separation in May 1967 a 
clinical evaluation of the veteran's back found no 
abnormality.  Contemporaneous medical history obtained in 
connection with the May 1967 medical examination noted that 
the veteran had recurrent back pain from an injury sustained 
on his job as a civilian for which he was treated in July 
1965.  

Also in evidence in April 1983 was a report of a VA 
examination conducted in March of that year.  On this 
examination it was noted that the veteran had some pain in 
the left paravertebral muscles in the lumbar area.  Otherwise 
physical examination and X-rays of the back were essentially 
normal.  Very mild chronic low back pain was diagnosed.  

On the basis of the above evidence, the RO, in its April 1983 
rating decision, found that the veteran had a low back 
disorder, which preexisted service entrance and was not 
aggravated by service.  

Evidence considered by the RO in connection with its February 
and August 1989 rating decisions included reports of VA 
examinations provided to the veteran in December 1988 and May 
1989 as well as VA and private treatment records compiled 
between July 1979 and March 1989.  The private treatment 
records show that the veteran was evaluated and treated in 
May 1986 for complaints of severe back discomfort referable 
to "riding bronco."  These records note that the veteran was 
employed as a horse trainer and that approximately one year 
earlier he had sustained a head injury as a result of being 
kicked by a horse.  Following a physical examination in May 
1986 lumbar disc disease was diagnosed.  

When examined by VA in December 1988 an X-ray of the 
lumbosacral spine was interpreted to reveal probable mild 
degenerative disc disease at the lumbosacral level and very 
mild spondylolysis.  

A March 1989 lumbar computer tomography scan was interpreted 
by the veteran's private physician to reveal findings 
compatible with mild generalized disc bulging at the L4-5 
level and some mild midline disc protrusion of focal bone 
spurring in the right at the L5-S1 level.  

On a VA examination in May 1989 the veteran reported the 
onset of low back pain occurring in June 1965 prior to his 
induction in the Armed Forces.  He reported that working up 
high on a scaffold as a steel construction worker he turned 
around and had sudden onset of severe low back pain extending 
down both lower extremities.  He said he could not move and 
was taken off the scaffold by crane and was hospitalized for 
three weeks.  He further said that prior to returning to his 
old job he was drafted into the Armed Forces and during 
service experienced flare-ups of his pains and remissions 
that have occurred ever since.  Following physical 
examination and a computer tomography scan of the lumbosacral 
spine, herniated nucleus pulposus, L5-S1 was diagnosed.  

The RO in rating decisions dated in February 1989 and August 
1989 determined that the evidence summarized above and 
submitted since its April 1983 rating decision was not new 
and material and thus inadequate to reopen the veteran's 
claim for service connection for a low back disorder.  

Evidence associated with the file since the August 1989 
rating decision includes a magnetic resonance imaging of the 
lumbosacral spine in August 1993 and May 1995, which were 
interpreted by a VA physician to reveal L5 disc protrusion.  
Evidence also received since the August 1989 rating decision 
includes a January 2001 statement from the veteran's private 
physician, R. J. Crossno, M.D.  In his statement Dr. Crossno 
states that he has been attending the veteran as his 
physician and has reviewed his records dating back to 1965.  
He noted that the veteran entered military service in October 
1965 and served until September 1967.  He further noted that 
during this time the medical records show mention of a back 
injury requiring treatment and that treatment had been 
received between February 1966 and May 1966.  He added that 
after separation from military service the veteran continued 
to have back problems that greatly impaired his functional 
ability and that he underwent a hemilaminectomy in July 1995.  
Dr. Crossno then opined that the veteran has had long-
standing back problems related to degenerative disc disease 
and a herniated disc.  He added that while this was already 
present when he entered into service, it appears that his 
condition significantly worsened while in the service.  

When examined by VA in August 2002 in connection with his 
current claim the veteran's diagnoses included chronic low 
back pain with initial injury in July 1965 with recurrent 
back pain while in service, back surgery with bilateral right 
more than left sensory radiculopathy, L5-S1 herniated nucleus 
pulposus with surgery in 1995 and mild degenerative joint 
disease L5-S1, spondylolysis lower lumbar level.  The 
examiner noted that he had reviewed the veteran's claims file 
and that it appeared that the veteran had an initial injury 
to his back in June or July of 1965.  He added however that 
this injury was aggravated by his service and that the 
veteran continued to have back problems requiring surgical 
innervation thereafter.  He reiterated that the first onset 
of the veteran's back condition was prior to service due to a 
back injury.  He noted that while in service the veteran 
reported that he was a truckdriver and had to load and unload 
his truck.  He stated that the veteran continued to have 
heavy exertional activity, reoccurrence of back pain and 
"aggravate the condition".  

In a letter dated in August 2002 Dr. Crossno stated that he 
wished to reiterate his conclusion on his January 2001 
report.  He stated that it was his medical opinion that the 
veteran did have a back condition that already existed at the 
time of his entering military service.  He stated further, 
however, that the condition was aggravated with significant 
deterioration as a consequence of his work within the 
military.  

The veteran's testimony in May 2003 included a description of 
the injury he sustained to his back prior to service entrance 
as well as descriptions of subsequent injuries to his back in 
service and the evaluation and treatment rendered to him by 
service physicians.  The veteran also testified with respect 
to his post service employment and back problems.  


Whether the Claim for a Low Back Disorder is Reopened
By New and Material Evidence.

As noted above, the issue initially presented for the RO's 
resolution in this case is whether new and material evidence 
has been submitted to reopen the veteran's claim for 
entitlement to service connection for a low back disorder.  
The prior rating decision of April 1983 is final, and may not 
be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  
The record shows that, with respect to the threshold issue, 
the RO reopened the veteran's claim in a July 2001 rating 
decision but denied the claim on the basis that the veteran's 
low back disorder had its origin prior to his service and 
that there was no worsening of the condition during service.  

The basis for the RO's decision in April 1983, which 
initially denied service connection for low back disorder, as 
noted above, was essentially that aggravation of a back 
condition that preexisted service was not established by the 
evidence then of record.  The RO rating decisions in February 
1989 and August 1989 found that the evidence submitted since 
the RO decision in April 1983 was not new and material and, 
thus, failed to establish, in substance, a factual predicate 
upon which to reopen the application for entitlement to 
service connection for a low back disorder.  

The evidence added to the record since the August 1989 rating 
decision includes an opinion in January 2001 by a private 
physician that the back disorder that preexisted the 
veteran's service was significantly worsened while in 
service.  Additionally, a VA examiner has submitted an 
opinion in August 2002 essentially to the same effect.  This 
additional evidence is new, as it was not previously of 
record when the RO last considered the veteran's claim in 
August 1989.  Moreover, the new evidence supports the 
veteran's contention that his preexisting low back disorder 
was aggravated during his active service.  As a result, the 
evidence speaks to the specific matter of whether the 
veteran's current back condition is attributable to 
aggravation of a preservice disability by events in service.  
It is therefore new and material evidence, in light of the 
applicable laws and regulations.  Accordingly, the Board 
finds that a claim for service connection for a low back 
disorder is indeed reopened.  

Service Connection for a Low Back Disorder

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, a preexisting disease will be considered 
to have been aggravated by active service when there is an 
increase in disability during such service, unless there is a 
specific finding that the disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  See also Crowe v. Brown, 7 Vet. App. 247 (1994).  
It is the Secretary's burden to rebut the presumption of 
inservice aggravation.  See Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b), Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermitting flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted 
with symptoms has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In this case it is undisputed that the veteran had a low back 
disorder that preexisted service.  The condition was noted by 
his private physician in a letter dated in 1965 and received 
in connection with the veteran's medical examination for 
service induction and is referenced on the veteran's report 
of medical history at service induction.  In view of the 
above and in the veteran's own statements and testimony with 
respect to his preservice back injury the Board finds that 
the veteran's low back disorder clearly and unmistakably 
existed prior to service and the presumption of soundness at 
service entrance is rebutted.  

However, the Board also concludes that the evidence in this 
case demonstrates that the veteran's low back disorder was 
aggravated by service.  The Board notes that the veteran's 
preservice lumbosacral strain was noted by his private 
physician in August 1965 to have demonstrated clinical 
improvement since his July 1965 injury and hospitalization.  
There were no relevant clinical findings on his August 1965 
medical examination for service induction.  During service 
the veteran's back injury required treatment over an 
approximate four-month period to include a regiment of 
physical therapy.  The veteran's private physician has 
reviewed the veteran's service medical records and post 
service history of back problems and has opined that the 
veteran had a low back disorder that preexisted service and 
that the condition "significantly worsened while in service."  
Moreover, a VA physician following a review of the veteran's 
claims file and comprehensive examination of the veteran in 
August 2002 concluded, similarly, that the veteran's 
preexistent back disorder was aggravated by service.   The 
Board finds no basis for not accepting this collective 
assessment.  It is compatible with the clinical history and 
findings noted prior to and during service and warrant a 
grant of service connection for low back disorder on the 
basis that the disorder was aggravated by service.  
Accordingly, resolving all reasonable doubt in favor of the 
veteran, service connection for a low back disorder is 
warranted.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

